Citation Nr: 1037961	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  09-25 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUE

Entitlement to an increased disability rating for service-
connected bilateral hearing loss, currently rated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1953 to February 
1955.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Des 
Moines, Iowa, which denied the benefit sought on appeal.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  At its most severe, left ear hearing loss is a Level VI and 
right ear hearing loss is a Level VII.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
claimant with notice of what evidence not previously provided 
will help substantiate his/her claim.  19 Vet. App. 473 (2006); 
see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be 
provided prior to an initial unfavorable decision by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, the Veteran submitted a claim for an increased 
rating for bilateral hearing loss in December 2007.  The Veteran 
was sent a letter in January 2008 which stated that, to 
substantiate a claim for increased compensation, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The letter advised the Veteran what information and 
evidence would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  The letter also informed him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  The notice also provided examples of 
the types of medical and lay evidence that the Veteran may submit 
(or ask the VA to obtain) that are relevant to establishing his 
entitlement to increased compensation.  Specifically, the Veteran 
was informed in the letter of types of evidence that might show 
such a worsening, including statements from recent Social 
Security Administration (SSA) determinations and statements 
discussing his disability symptoms from people who have witnessed 
how they affected him.  

The letter also indicated that should an increase in disability 
be found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration.  The letter also contained information about assigning 
effective dates.  These notice requirements were provided before 
the initial adjudication of the claim in April 2008, and 
therefore there was no defect with regard to the timing of the 
notice as to these requirements.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).
 (2006) (VA cured failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification letter 
after decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).

VA has also fulfilled its duty to assist the Veteran by obtaining 
identified and available evidence needed to substantiate the 
claim for an increased rating for bilateral hearing loss, 
including VA treatment records and by affording VA examinations.  
Concerning this, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the most recent July 2010 VA 
examination obtained in this case is adequate, as it was based on 
a physical examination and provides medical information needed to 
address the rating criteria relevant to this case.  In 
particular, it contains audiometric readings and addresses the 
impact of the Veteran's hearing loss on his employment and daily 
life.  In addition to recording objective test results, the 
audiologist described the functional effects caused by the 
hearing disability on the third page of the examination report.  
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  For these 
reasons, the Board concludes that VA has fulfilled the duty to 
assist the Veteran in this case.  

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and SSOC, which informed them of the laws and regulations 
relevant to his claim.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the Veteran in this 
case.





LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes 
that staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings for service-connected hearing impairment are 
derived by a mechanical application of the rating schedule to the 
numeric designations rendered from audiometric evaluations.  
38 C.F.R. § 4.85 (1999); Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on an organic impairment of 
hearing acuity, as measured by controlled speech discrimination 
tests in conjunction with the average hearing threshold, as 
measured by puretone audiometric tests in the frequencies of 
1000, 2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I for 
essentially normal hearing acuity through Level XI for profound 
deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of puretone 
audiometry tests.  The vertical line in Table VI (printed in 38 
C.F.R. § 4.85) represents nine categories of the percentage of 
discrimination based on a controlled speech discrimination test.  
The horizontal columns in Table VI represent 9 categories of 
decibel loss based on the puretone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.  The 
percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 
by intersecting the vertical column appropriate for the numeric 
designation for the ear having the better hearing acuity and the 
horizontal row appropriate for the numeric designation for the 
level for the ear having the poorer hearing acuity.  For example, 
if the better ear had a numeric designation of Level "V" and 
the poorer ear had a numeric designation of Level "VII" the 
percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a).  The 
provisions of 38 C.F.R. § 4.86(b) further provide that when the 
puretone threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000, the rating specialist will determine 
the Roman numeral designation for hearing impairment from either 
Table VI or VIA, whichever results in the higher numeral.  That 
numeral will then be evaluated to the next higher Roman numeral.

In considering the evidence of record under the laws and records 
as set forth above, the Board concludes that the Veteran is not 
entitled to an evaluation in excess of 30 percent for bilateral 
hearing loss under 38 C.F.R.§§  4.85 or 4.86, Diagnostic Code 
6100.  In this regard, on the authorized audiological evaluation 
in April 2008 pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

95
75
65
80
LEFT

65
70
70
85

The Veteran's average pure tone threshold was 71.25 decibels in 
his left ear and 78.75 decibels in the right ear.  Speech 
audiometry revealed speech recognition ability of 86 percent in 
the left ear and 92 percent in the right ear.  The results of the 
April 2008 VA examination correspond to Level III hearing for 
left ear and Level II for the right ear in Table VI.  38 C.F.R. 
§ 4.85(f).  When those values are applied to Table VII, a 0 
percent disability evaluation for the Veteran's bilateral hearing 
loss would be assigned.  In Table VIA, the values correspond to 
Level VI hearing for the left ear and Level VII for the right 
ear.  When those values are applied to Table VII, 30 percent is 
accurate and appropriately reflects his hearing loss under the 
provisions of 38 C.F.R. § 4.85. 

On the authorized audiological evaluation in July 2010, pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

100
70
70
85
LEFT

70
70
75
80

The Veteran's average pure tone threshold was 73.75 decibels in 
his left ear and 81.25 decibels in the right ear.  Speech 
audiometry revealed speech recognition ability of 82 percent in 
the left ear and 88 percent in the right ear.  The results of the 
July 2010 VA examination correspond to Level V hearing for left 
ear and Level III for the right ear in Table VI.  38 C.F.R. 
§ 4.85(f).  When those values are applied to Table VII, a 10 
percent disability evaluation for the Veteran's bilateral hearing 
loss would be assigned.  In Table VIA, the values would 
correspond to Level VI hearing for the left ear and Level VII for 
the right ear.  When those values are applied to Table VII, 30 
percent is accurate and appropriately reflects his hearing loss 
under the provisions of 38 C.F.R. § 4.85.  As such, it is 
apparent that the currently assigned 30 percent disability 
evaluation for the Veteran's bilateral hearing loss is accurate 
and appropriately reflects his hearing loss under the provisions 
of 38 C.F.R. §§ 4.85 and 4.86(a).  

Additionally, as the record contains no evidence showing that the 
Veteran was entitled to a higher rating at any point during the 
instant appeal, no staged ratings are appropriate.  See Hart, 21 
Vet. App. 505.  Thus, the Board finds that the current 30 percent 
evaluation is appropriate and that there is no basis for awarding 
a higher evaluation for bilateral hearing loss.  38 C.F.R. 
§§ 4.85 and 4.86, Diagnostic Code 6100.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's bilateral 
hearing loss so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  See 
38 C.F.R. 
§ 3.321(b)(1).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule and the assigned schedular evaluation is therefore 
adequate, and no extraschedular referral is required.  Id., see 
also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to 
evaluate his bilateral hearing loss reasonably describe the 
Veteran's disability level and symptomatology.  The criteria, 
38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100 reasonably 
describe the Veteran's disability level and symptomatology, and 
consequently his disability level is contemplated by the rating 
schedule and the assigned schedular evaluation is therefore 
adequate.  Moreover, the Veteran has not contended that his 
service-connected bilateral hearing loss has caused frequent 
periods of hospitalization or marked interference with his 
employment and such is not shown by the evidence of record.  The 
Board acknowledges the Veteran contentions and those of his 
friends and family that he has worse hearing in his right ear, 
has difficulty distinguishing words, avoids social functions, and 
does not answer phone calls.  The Board observes from the 
audiometric readings that the Veteran has poorer hearing acuity 
in his right ear and that several of the frequency levels reflect 
an increase in hearing severity between the 2008 and 2010 
testing.  However, the audiometric readings in 2008 and 2010 both 
fall within the range of 30 percent disabling.  The Board also 
notes that on several occasions between 2007 and 2010, the 
Veteran reported to VA that he had difficulty hearing but after 
his hearing aids were adjusted or cleaned, he reported an 
increased ability to hear.  The Board finds that a 30 percent 
rating compensates the Veteran's impairment from his decreased 
ability to distinguish conversation.  For these reasons, the 
Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.  38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).








ORDER

Entitlement to an increased disability rating for service-
connected bilateral hearing loss, currently rated as 30 percent 
disabling, is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


